DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing assembly comprising a pivot member being located adjacent the pump motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Independent claims 9 and 18 recite the limitation, “a distal bearing assembly disposed adjacent the motor” and then continue to describe the distal bearing assembly as comprising a pivot member, bearing cup, and sleeve member.  However, as shown in the drawing figures and discussed in the specification, the bearing assembly comprising the pivot member, bearing cup, and sleeve member as being located at the opposite end of the pump from the motor.  It is therefore unclear what is meant by “adjacent” which makes the metes and bounds of the claims unclear, rendering the claims indefinite.
Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 11, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,360,317 to Clausen.
Regarding independent claim 1, Clausen teaches a bearing assembly configured to retain a distal end of an impeller of a blood pump (abstract), the impeller having a drive shaft (16), and the bearing assembly comprising: a pivot member (end of driveshaft 16B, see col. 3, ll. 60-66 wherein it is disclosed that end of shaft 16B has both radial and axial clearance when installed and would therefore be free to pivot) coupled to a distal end of the drive shaft (at 16B, Fig. 4); a distal bearing cup (formed by pedestal 34) having a proximally-facing surface configured to engage at least a portion of a distal section of the pivot member (Fig. 4); and a sleeve bearing (64B) disposed around at least a portion of a proximal section of the pivot member (at 64B, Fig. 4).
Regarding independent claim 9, Clausen teaches a blood pump (abstract), comprising: an impeller (14); a drive shaft (16) disposed at least partially within the impeller (Fig. 4); a motor configured to drive the impeller (connected to motor drive shaft 76); and a distal bearing assembly disposed adjacent the motor and configured to receive a distal end of the impeller (at 16B), the distal bearing 
Regarding dependent claims 2, 3, 8, 10-12, and 17, Clausen teaches the bearing assembly of claim 1 and blood pump of claim 9 (see above),
wherein the sleeve bearing is disposed between an outside surface of the proximal section of the pivot member and an inside surface of the impeller (14) (Fig. 4) (claim 2 and 11),
wherein the impeller is fixed to the drive shaft and configured to rotate with the drive shaft around the sleeve bearing (col. 3, ll. 46-51) (claim 3 and 12),
wherein the portion of the distal section of the pivot member configured to be engaged by the proximally-facing surface of the distal bearing cup is configured to engage the entire proximally-facing surface of the distal bearing cup (Fig. 4) (claim 8 and 17).
Allowable Subject Matter
Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 and its dependents would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims identified above are considered to be a non-obvious improvement over the invention patented in Clausen which is considered to be the most relevant prior art, wherein the improvement comprises the arrangement of bearing surfaces (for claims 10 and 18), and the use of a silicone dampener disposed around a pivot member (for claims 4-8 and 13-16).  While the prior art contains examples of different bearings surfaces and vibrational dampeners, it does not provide rationale for modifying the bearing surfaces to arrive at the claimed configuration or the use of dampeners disposed around a pivot member.
Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches similar pivoting bearing arrangements for rotating shafts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745